DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/06/2022 has been entered.

Claim Objections
3.	Claims 1-5 and 8-22 are objected to because of the following informalities:  
In lines 7-8 of claim 1: “… a pre-determined distance, and …” should be changed to --… a pre-determined distance, …--; 
In line 13 of claim 1: “… is determined, and …” should be changed to --… is determined, …--; 
In line 18 of claim 1: “… the width of the conductive line …” should be changed to --… a width of the conductive line …--;
In line 9 of claim 10: “… with one another, and …” should be changed to --… with one another, …--; 
In line 13 of claim 10: “… on the touch surface, and …” should be changed to --… on the touch surface, …--; 
In line 18 of claim 10: “… the width of the conductive line …” should be changed to --… a width of the conductive lines …--;
In line 13 of claim 16: “… the top surface, and …” should be changed to --… the top surface, …--; and 
In line 18 of claim 16: “… the width of the conductive line …” should be changed to --… a width of the conductive lines …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5 and 8-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (U.S. Pub. No. US 2018/0211071 A1) in view of Matsumura (U.S. Pub. No. US 2015/0013764 A1).
As to claim 1, Lo (Figs. 1-8 and 10-14) teaches a device (e.g., a smartphone 710; Fig. 7), comprising: 
a non-conductive substrate (an electrically non-conductive substrate 810) that comprises an external surface (a bottom surface) (Fig. 8A); and 
at least one touchpoint (other conductor such as the geometric shapes or touch points, i.e., a rightmost conductive geometric shape 820, located on the non-conductive substrate of an example embodiment; [0032], lines 1-4), wherein the at least one touchpoint comprises:
a conductive pad (e.g., a rightmost conductive geometric shape 820) that is disposed on the external surface (the bottom surface) (Figs. 8A and 8B); and 
a conductive line (a conductive line 830) that comprises a first end (e.g., a point between a switch 840 and an electrically conductive pathways 815) and a second end (e.g., the electrically conductive pathways 815) (Figs. 8A and 8B), wherein the first end makes electrical contact (using a conductive via 835) with the conductive pad (e.g., the rightmost conductive geometric shape 820) (Fig. 8A), and the second end is at the opposite side (the top surface) of the external surface (the bottom surface) and extends spatially away from the first end (e.g., the point between a switch 840 and the electrically conductive pathways 815) to a pre-determined distance (Figs. 8A and 8B), and
wherein the conductive line is configured to direct positive charges away from the conductive pad to the second end of the conductive line (a capacitive touchscreen has an electric field for each of capacitive X-Y grid locations or intersections on the touchscreen corresponding to each of the conductive geometric shapes 820 so that, when the a conductive geometric shape 820 comes close to a touchscreen display, a negative charge at the conductive geometric shape 820 and a positive charge at the opposite point are induced) when the external surface of the non-conductive substrate is placed in proximity to a touch surface of a touch screen device (when a user places the substrate, e.g., a rightmost conductive geometric shape 820, against or near a touchscreen display; [0080], lines 1-2), thereby the conductive pad triggers a touch event on the touch surface such that a coordinate of the conductive pad relative to the touch surface is determined (when an electrical conductor, e.g., a conductive geometric shape 820, touches or comes close to the surface of the screen, an electrostatic field of the screen distorts and generates a measurable change in capacitance and a location of this change in capacitance is sent to a controller for processing; [0031], lines 1-7; the controller or processor in the electronic device determines the location of these shapes or points from a change in capacitance or change in voltage as measured from locations on the touchscreen, such as the corners or sides of the touchscreen; [0032], lines  Figs. 8A-8C), and 
wherein a dimension of the conductive line is large enough such that the positive charges are sufficiently separated from induced negative charges to trigger the touch event (since the geometric shapes formed on the bottom surface of the substrate effect changes of an electric field at coordinates of the touchscreen display where the conductive geometric shapes are located ([0080], lines 7-10), the conductive lines is sufficiently large to induce the negative charge at one end and the positive charge at the other end) without the need for a user to touch the at least one touchpoint (these touch points, e.g., conductive geometric shapes 820, emulates or simulates a person touching or otherwise activating the location on the touchscreen; [0032], lines 7-9).
Lo does not expressly teach wherein a length of the conductive line on the non-conductive substrate is at least 1cm, and the width of the conductive line is at least 0.1mm.
Matsumura (Fig. 1) teaches 
wherein a length of the conductive line on the non-conductive substrate (the substrate 10; e.g., a transparent glass; [0382], lines 3-4) is at least 1cm (a line length of 30mm; [0609], lines 6-9), and the width of the conductive line is at least 0.1mm (a line width of 300um; [0609], lines 6-9) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used metal nanowires as taught by Matsumura in a smartphone of Lo because meta nanowires are used to improve display screen on the smartphone, increase the density of memory chips and reduce the size of transistors.

As to claim 10, Lo (Figs. 1-8 and 10-14) teaches an object (e.g., a smartphone 710; Fig. 7), comprising:
a non-conductive substrate (an electrically non-conductive substrate 810) that comprises an external surface (a bottom surface) (Fig. 8A);
a plurality of conductive pads (conductive geometric shapes 820) that are disposed on the external surface (a bottom surface) of the non-conductive substrate (the electrically non-conductive substrate 810) (Fig. 8A); and 
a plurality of conductive lines (conductive lines 830) that are disposed at the opposite side of the external surface (the bottom surface) (Figs. 8A and 8B), 
wherein each conductive line (conductive line 830) comprises two ends (Figs. 8A and 8B), and each end of the conductive line is connected (using a conductive via 835) with one conductive pad (conductive geometric shape 820) (Figs. 8A-8B) so that each conductive pad (conductive geometric shape 820) is electrically interconnected with one another (Figs. 8A-8B), and 
wherein each conductive pad is capable of triggering a touch event when the external surface of the non-conductive substrate is placed in proximity to a touch surface such that a geometric pattern formed by the geometric arrangement of all conductive pads can be identified based on the coordinates of the conductive pads on the touch surface (when an electrical conductor, e.g., a conductive geometric shape 820, touches or comes close to the surface of the screen, an electrostatic field of the screen distorts and generates a measurable change in capacitance and a location of this change in capacitance is sent to a controller for processing; [0031], lines 1-7; the controller or processor in the electronic device determines the location of these shapes or points from a change in capacitance or change in voltage as measured from locations on the touchscreen, such as the corners or sides of the touchscreen; [0032], lines  Figs. 8A-8C), and 
wherein a dimension of the conductive line is large enough such that the positive charges are sufficiently separated from induced negative charges to trigger the touch event (since the geometric shapes formed on the bottom surface of the substrate effect changes of an electric field at coordinates of the touchscreen display where the conductive geometric shapes are located ([0080], lines 7-10), the conductive lines is sufficiently large to induce the negative charge at one end and the positive charge at the other end) without the need for a user to touch the conductive pads (these touch points, e.g., conductive geometric shapes 820, emulates or simulates a person touching or otherwise activating the location on the touchscreen; [0032], lines 7-9) or the conductive lines.
Lo does not expressly teach wherein a length of the conductive lines on the non-conductive substrate is at least 1cm, and the width of the conductive line is at least 0.1mm.
Matsumura (Fig. 1) teaches 
wherein a length of the conductive lines on the non-conductive substrate (the substrate 10; e.g., a transparent glass; [0382], lines 3-4) is at least 1cm (a line length of 30mm; [0609], lines 6-9), and the width of the conductive line is at least 0.1mm (a line width of 300um; [0609], lines 6-9) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used metal nanowires as taught by Matsumura in a smartphone of Lo because meta nanowires are used to improve display screen on the smartphone, increase the density of memory chips and reduce the size of transistors.

As to claim 16, Lo (Figs. 1-8 and 10-14) teaches a method executed by a reader (a reader 240) to identify an object (e.g., a card) wherein the object comprises a non-conductive substrate (an electrically non-conductive substrate 810) that has an external surface (a bottom surface) (Fig. 8A), the method comprising: 
	determining, by the reader (the reader 240), coordinates of a plurality of conductive pads disposed on the external surface (the bottom surface) of the non-conductive substrate without the need for a user to touch the conductive pads (these touch points, e.g., conductive geometric shapes 820, emulates or simulates a person touching or otherwise activating the location on the touchscreen; [0032], lines 7-9) when the external surface (the bottom surface) is placed in proximity to the surface of the touch screen display of the reader (when a user places the substrate, e.g., a rightmost conductive geometric shape 820, against or near a touchscreen display; [0080, lines 1-2); 
extracting, by the reader, a geometric pattern formed by the geometric arrangement of the plurality of conductive pads on the external surface of the non-conductive substrate (when an electrical conductor, e.g., a conductive geometric shape 820, touches or comes close to the surface of the screen, an electrostatic field of the screen distorts and generates a measurable change in capacitance and a location of this change in capacitance is sent to a controller for processing; [0031], lines 1-7); and 
determining, by the reader, information stored in the object based on the geometric pattern (as shown in the table, the codeword for dataword [1 1 1 0] is [1 1 1 0 0 1 0], and the codeword for dataword [0 0 0 1] is [0 0 0 1 1 0 1], etc.; [0128], lines 15-18; Figs. 13-14), 
wherein each conductive pad (conductive geometric shape 820) in the object is connected to one or more conductive lines (conductive line 830) disposed on a top surface (a top surface) through a conductive via (a conductive via 835) that extends from the external surface (the bottom surface) to the top surface (the top surface) (Figs. 8A-8C), and 
wherein a dimension of the conductive line is large enough such that the positive charges are sufficiently separated from induced negative charges to trigger the touch event (since the geometric shapes formed on the bottom surface of the substrate effect changes of an electric field at coordinates of the touchscreen display where the conductive geometric shapes are located ([0080], lines 7-10), the conductive lines is sufficiently large to induce the negative charge at one end and the positive charge at the other end) without the need for a user to touch the conductive pads (these touch points, e.g., conductive geometric shapes 820, emulates or simulates a person touching or otherwise activating the location on the touchscreen; [0032], lines 7-9) or the conductive lines.
Lo does not expressly teach wherein a length of the conductive lines on the non-conductive substrate is at least 1cm, and the width of the conductive line is at least 0.1mm.
Matsumura (Fig. 1) teaches 
wherein a length of the conductive lines on the non-conductive substrate (the substrate 10; e.g., a transparent glass; [0382], lines 3-4) is at least 1cm (a line length of 30mm; [0609], lines 6-9), and the width of the conductive line is at least 0.1mm (a line width of 300um; [0609], lines 6-9) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used metal nanowires as taught by Matsumura in a method executed in a smartphone of Lo because meta nanowires are used to improve display screen on the smartphone, increase the density of memory chips and reduce the size of transistors.

As to claim 2, Lo teaches wherein the at least one touchpoint further comprises:
another conductive pad (e.g., a second leftmost conductive geometric shape 820) that is disposed on the external surface (the bottom surface) and makes electrical contact with the second end of the conductive line (Figs. 8A-8C).

As to claim 3, Lo teaches 
wherein each touchpoint optionally further comprises a switch (a switch 840) that has an open state and a closed state (switchable between an open state and a closed state; [0079], lines 7-10; Figs. 8A-8C), 
wherein the switch (the switch 840/340) is connected between the first end and the second end of the conductive line (Fig. 8A) and near the first end (Fig. 3), and 
wherein the conductive pad triggers the touch event on the touch surface when the switch is in the closed state and does not trigger the touch event on the touch surface when the switch is in the open state (e.g., when two switches P and Q are turned on, a specified touch event is activated; when one of two switches is turned off, the specified touch event is not activated; [0036], lines 1-14).

As to claim 4, Lo teaches 
wherein when the external surface of the non-conductive substrate is placed in proximity to a touch surface and at least one switch is in closed state, conductive pads connected with the switch in closed state trigger touch events on the touch surface (As one example, the conductive lines and the conductive geometric shapes form a pattern that corresponds to a unique identification of the substrate.  The pattern is changeable when the switches switch between the open state and the closed state; [0061], lines 1-5; Fig. 3), 
whereby a geometric arrangement of the conductive pads that trigger the touch events form a geometric pattern that the touch surface can detect (As one example, the conductive lines and the conductive geometric shapes form a pattern that corresponds to a unique identification of the substrate.  
	The pattern is changeable when the switches switch between the open state and 
the closed state; [0061], lines 1-5; Fig. 3).

As to claim 5, Lo teaches further comprising: 
a processor (a processor 505) that is connected to the at least one switch ([0068], lines 5-7) capable of switching the switch from open state to closed state and vice versa (switchable between an open state and a closed state; [0068], lines 8-10) (Fig. 5A).

As to claim 8, Lo teaches 
wherein the conductive pad (the conductive geometric shape 820) has a pre-determined contact area (an area of the non-conductive substrate 730) for contacting with the touch surface (Figs. 7 and 8A-8C).

As to claim 9, Lo teaches 
wherein the conductive pad is in a circular shape with a diameter not less than 6 mm (e.g., the touch point which is the conductive geometric shape has a diameter of 0.1 centimeter or greater; dimensions can apply to circles; [0034], lines 10-15).

	As to claim 21, Lo teaches 
wherein the conductive pads (e.g., the rightmost conductive geometric shape 820) and the conductive lines (the conductive line 830) are made of conductive materials (a “conductor” is an object or type of material that allows the flow of electricity; examples of a conductive material includes copper, silver, gold, aluminum, zinc, nickel, brass, conductive ink, and other conductive material (such as other metals, graphite, polymer, and semiconductor); [0134], lines 1-6) and/or high relative permittivity materials.

As to claim 22, Lo teaches 
wherein the second end of the conductive lines is not connected with any other conductive pads (when switch 840 is open, the electrically conductive pathways 815 is not connected with any other conductive geometric shape 820) (Figs. 8A-8B).

As to claim 11, Lo teaches further comprising:
a plurality of conductive vias (conductive vias 835), each conductive via extending through the non-conductive substrate (the electrically non-conductive substrate 810), and electronically connecting one conductive pad (one conductive geometric shape 820) with at least one conductive line (a conductive line 830) (Figs. 8A-8C).

As to claim 12, Lo teaches further comprising:
at least one switch (a switch 540), each switch capable of switching between an open state and a closed state (switchable between an open state and a closed state; [0068], lines 8-10) and disposed between the two ends of each conductive line (conductive line 530) (Fig. 5A), 
wherein the geometric pattern changes when one of more switches switch from open state to closed state or vice versa (the pattern is changeable when the switches switch between the open state and the closed state; [0061], lines 1-5; Fig. 3).

As to claim 13, Lo teaches further comprising: 
a processor (a processor 505) that is connected with the at least one switch ([0068], lines 5-7) and is configured to send control signals to each switch (communicate with the switches 540; [0068], lines 5-7) for switching the switch from open state to closed state and vice versa (switchable between an open state and a closed state; [0068], lines 8-10) (Fig. 5A).

As to claim 14, Lo teaches 
wherein when the object comprises three or more conductive pads (conductive points 1120A-1120C) that are interconnected by the conductive lines (the conductive lines 830) (Figs. 11 and 8A-8C), a triangle (a triangular shape 1130A) formed by any three conductive pads (conductive points 1120A-1120C) is not a right triangle (Fig. 11).

As to claim 15, Lo teaches 
wherein the conductive pad (the conductive geometric shape 820) has a pre-determined contact area (an area of the non-conductive substrate 730) for contacting with the touch surface (Figs. 7 and 8A-8C).

As to claim 17, Lo teaches 
-	wherein the object further comprises one or more switches (a switch 840) each having an open state and a closed state (switchable between an open state and a closed state; [0079], lines 7-10) and disposed on the conductive line (the conductive line 830) (Figs. 8a-8C), the method further comprising: 
changing the geometric pattern formed by the geometric arrangement of the plurality of conductive pads (conductive geometric shape 320) on the external surface (the bottom surface) of the non-conductive substrate (the electrically non-conductive substrate 310) by switching one or more of the switches from open state to closed state and vice versa (the pattern is changeable when the switches switch between the open state and the closed state; [0061], lines 1-5) (Fig. 3).

As to claim 18, Lo teaches 
wherein the object further comprises a processor (a processor 505) that is connected with the switches (switches 540) (Fig. 5), the method further comprising: 
	switching, by the processor (the processor 505), one or more of the switches from open state to closed state and vice versa (switchable between an open state and a closed state; [0068], lines 8-10) (Fig. 5A).

As to claim 19, Lo teaches further comprising: 
conveying, by the processor (the processor 505), information stored in the object to the reader by forming different geometric patterns through switching the one or more switches between the open state and the close state (e.g., A planar card includes the non-conductive substrate with a plurality of switches that can be turned on and turned off to alter conductive patterns formed on the substrate. The patterns on the card include one or more switches that are positioned between the conductive geometric shapes and are switchable between an open state and a closed state; [0039], lines 1-11) (Block 110, Fig. 1A; Fig. 5).

As to claim 20, Lo teaches further comprising: 
using the stored information as an identity of the object (after the pattern formed by the information points that are connected with the coupling point of the card is determined by the reader, a controller of the reader retrieves information associated with the identification of the card; [0129], lines 11-15; Fig. 13); and
displaying, by the reader and on the touchscreen display of the reader, the identity of the object (e.g., the touchscreen of the reader displays one or more images associated with the identification of the card; [0129], lines 15-16; Fig. 13).

Response to Arguments
6.		Applicants’ arguments with respect to claims 1-5 and 8-22 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Lo and Matsumura, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (U.S. Pub. No. US 2018/0329538 A1) is cited to teach a biological feature-sensing device for acquiring biological feature information by sensing a biological feature having an uneven surface with a minimum on-center spacing between two adjacent relative extreme values. 
Chung (U.S. Pub. No. US 2021/0317352 A1) is cited to teach an improved electrically conductive polymer with enhanced electrical conductivity and adhesion properties.


Inquiry
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691